Opinión disidente del
Juez Asociado Señor Negrón García.
I
No podemos suscribir la respetable Opinión mayoritaria. Primero, no se cuestiona que la “resolución” del Tribunal de Primera Instancia (Hon. Luis G. Quiñones Martínez, Juez), fechada y notificada el 9 de julio de 1999 —pero depositada en el correo al otro día (10)— mediante la cual dictó “sentencia sumaria” imponiendo responsabili-dad a K-mart Corp., a favor del demandante Víctor Román Acosta, en realidad fue de carácter interlocutorio. Con esta “sentencia sumaria”, “el tribunal simplemente fraccionó los elementos básicos de la controversia: negligencia y daños”. Díaz v. Navieras de P.R., 118 D.P.R. 297, 301 (1987); Dalmau v. Quiñones, 78 D.P.R. 551 (1955). Como resolución, según correctamente concluyó el Tribunal de Circuito de Apelaciones (Hons., Sánchez Martínez, Ramos Buonomo y Cotto Vives, Jueces), sólo era revisable vía cer-tiorari formalizado “dentro de los treinta (30) días siguien-tes a la fecha de [su] notificación”. Art. 4.002 de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. see. 22k(f)). Sabido que este término es de cumplimiento es-tricto, salvo “cuando mediaren circunstancias especiales debidamente sustentadas en la petición de certiorari”. Art. 4.002 de la Ley de la Judicatura de Puerto Rico de 1994, supra.
Segundo, esa caracterización errónea adjudicativa de “sentencia sumaria” no varió su naturaleza interlocutoria. Ni siquiera una expresión u orden al efecto del tribunal a la Secretaría (lo que no hizo), hubiere transformado su ca-racterística procesal de resolución interina. Cf. Camaleglo v. Dorado Wings, Inc., .118 D.P.R. 20, 26 (1986).
En el caso de autos, la Secretaría usó el impreso y len-*749guaje apropiado correspondiente a una resolución (Forma OAT 750),(1) muy distinto al de una sentencia (Forma OAT 704).(2) Este trámite no alteró su carácter interlocutorio ni le imprimió ingredientes que en su esencia no poseía.
Tercero, conforme la Regla 65.3(3) de Procedimiento Civil, 32 L.P.R.A. Ap. III, la notificación de la resolución in-terlocutoria que nos ocupa el 9 de agosto de 1999 a las partes fue, según indicado, a través de la Forma OAT 750. Quedó perfeccionada en la fecha en que la Secretaria del tribunal unió a los autos copia de su notificación, certifi-cando ese hecho y se anotó en el Libro de Providencias Interlocutorias. A partir de la fecha que consignó dicha cer-tificación (9 de agosto), debió K-mart Corp. computar todos los términos asociados con la referida resolución. Recuér-dese, que ese trámite estableció en el escrito judicial una certeza a las partes para que éstas pudieran actuar a base del dato avalado por la certificación oficial del Tribunal.
Por su naturaleza interlocutoria (no sentencia ni reso-lución u orden postsentencia), el hecho de que no haya existido simultaneidad entre archivo y el depósito en el correo —cuya una fecha posterior a la reflejada en la cer-tificación de la Secretaría estaba en el sobre— no generó automáticamente una ampliación de los términos involucrados.
II
No cambia el resultado la Ley Núm. 40 de 10 de enero de 1999, que enmendó la Regla 46 de Procedimiento Civil, *75032 L.P.R.A. Ap. III. Ésta dispuso que “[s]i la fecha de ar-chivo en autos de copia de la notificación de la sentencia, resolución u orden es distinta a la del depósito en el correo de dicha notificación, el término se calculará a partir de la fecha del depósito en el correo”. Regla 46 de Procedimiento Civil, supra.
Según resolvimos en Martínez, Inc. v. Abijoe Realty Corp., 151 D.P.R. 1 (2000), dicho estatuto intentó superar la preocupación de la Asamblea Legislativa en cuanto a “términos apelativos que corren a partir del archivo en autos de la copia de la notificación de la sentencia”.
La Opinión mayoritaria parte de la hipótesis procesal errónea de que un tribunal puede discrecionalmente alte-rar el trámite pautado en las Reglas y ordenar el archivo en autos de copia de la notificación de “algunas de las re-soluciones y órdenes interlocutorias más importantes”. Opinión mayoritaria, pág. 744. Contrario a la visión mayo-ritaria, la enmienda no afectó el cómputo de términos rela-cionados a resoluciones u órdenes de naturaleza interlocu-toria, como la que nos ocupa. Los conceptos “resolución u orden” —última oración de la Regla 46 de Procedimiento Civil, supra, según enmendada— corresponden a aquellos dictámenes que pueden ser emitidos relacionados con inci-dentes postsentencias, cuyos términos tienen un mismo punto de partida y están gobernados por el trámite más formal, esto es, el archivo en autos de la copia de notifica-ción de la sentencia (Forma OAT 704), y se anotan en el Registro de Pleitos y Procedimientos. Nos referimos a las mociones de reconsideración, solicitudes de determinacio-nes de hecho o derecho adicionales o nuevo juicio, los cua-les como denominador común interrumpen y generan nue-vamente términos de naturaleza jurisdiccional; esto es, reinician el cómputo de los términos para apelar o revisar. Vega v. Alicea, 145 D.P.R. 236 (1998); Gobernador de P.R. v. Alcalde de Juncos, 121 D.P.R. 522-532 (1988).
*751En la situación ante nos, el término para K-mart Corp. recurrir empezó a transcurrir el 9 de agosto de 1999 y ex-piró el 8 de septiembre de 1999, esto es, un (1) día antes de presentar su recurso. Ante el Tribunal de Circuito de Ape-laciones no justificó oportunamente su demora.
En estas circunstancias, procedía su desestimación.(4) Véanse: Zayas v. Royal Ins. Co. of P.R., 146 D.P.R. 694 (1998); Bco. Popular de P.R. v. Mun. de Aguadilla, 144 D.P.R. 651 (1997).
*752Apéndice A
ESTADO LIBRE ASOCIADO DE PUERTO RICO TRIBUNAL DE PRIMERA INSTANCIA SALA SUPERIOR
DEMANDANTE VS. DEMANDADO
CASO NUM: SALON:
ACCIÓN CIVIL
CAUSAL O DELITO
NOTIFICACION
CERTIFICO QUE EN RELACION CON CASO DE EPIGRAFE _ EL DIA_ DE _ DE_EL TRIBUNAL DICTO LA RESOLUCION Y ORDEN QUE SE ACOM-PAÑA A CONTINUACION:
FDO. __
JUEZ
CERTIFICO ADEMAS QUE EN EL DIA DE HOY ENVIE POR CORREO COPIA DE ESTA NOTIFICACION A LAS SIGUIENTES PERSONAS A SUS DIRECCIONES INDICADAS, HABIENDO EN ESTA MISMA FECHA ARCHIVADO EN LOS AUTOS COPIA DE ESTA NOTIFICACION.
SAN JUAN, PUERTO RICO, A _DE _DE
SECRETARIO
POR: _
SECRETARIO AUXILIAR
O.A.T. 750-NOTIFICACION DE RESOLUCIONES Y ORDENES
*753Apéndice B
ESTADO LIBRE ASOCIADO DE PUERTO RICO TRIBUNAL DE PRIMERA INSTANCIA SALA SUPERIOR
DEMANDANTE VS. DEMANDADO
CASO NUM: SALON:
DAÑOS Y PERJUICIOS
CAUSAL O DELITO
NOTIFICACION DE SENTENCIA
EL SECRETARIO QUE SUSCRIBE NOTIFICA A USTED QUE ESTE TRIBUNAL HA DICTADO SENTENCIA EN EL CASO DE EPIGRAFE CON FECHA_DE_ DE_, QUE HA SIDO DEBIDAMENTE REGISTRADA Y ARCHIVADA EN LOS AUTOS DE ESTE CASO, DONDE PODRA USTED ENTERARSE DETALLADAMENTE DE LOS TERMINOS DE LA MISMA.
Y, SIENDO O REPRESENTANDO USTED LA PARTE PERJU-DICADA POR LA SENTENCIA, DE LA CUAL PUEDE ESTABLE-CERSE RECURSO DE APELACION, DIRIGIDO A USTED ESTA NOTIFICACION, HABIENDO ARCHIVADO EN LOS AUTOS DE ESTE CASO COPIA DE ELLA CON FECHA_DE__ DE
SAN JUAN, PUERTO RICO, A _DE _DE
SECRETARIO
POR: _
SECRETARIO AUXILIAR
O.A.T. 750-NOTIFICACION DE SENTENCIA

 Véase Apéndice A.


 Véase Apéndice B.


 Dispone en lo pertinente:
“(a) Inmediatamente después de archivarse en autos copia de una orden o sen-tencia, el secretario notificará tal archivo a todas las partes que hubieren compare-cido en el pleito en la forma preceptuada en la Regla 67. El depósito de la notificación en el correo será aviso suficiente a todos los fines para los cuales se requiera por estas reglas una notificación del archivo de una orden o sentencia.” (Énfasis suplido.) 32 L.P.R.A. Ap. Ill, R. 65.3(a).


 Claro está, existen situaciones de excepción en que si la demora es sustancial y perjudica los derechos de las partes a debido proceso de ley, procede un enfoque distinto. García Claudio v. García Guevara, 145 D.P.R. 659 (1998); Canales v. Converse de Puerto Rico, Inc., 129 D.P.R. 786 (1992); Vda. de Carmona v. Carmona, 93 D.P.R. 140 (1966); Figueroa Rivera v. Tribunal Superior, 85 D.P.R. 82 (1962). Ciertamente, en el caso ante nos, la tardanza de un (1) día no configuró esa excepción, y por ende no puede beneficiar a K-mart Corp.